United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2197
                                   ___________

Michael M. Ngrime,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Huntington Park Care Center, Inc.,      *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: July 16, 2007
                                Filed: July 23, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Michael M. Ngrime appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action against his former employer,
Huntington Park Care Center, Inc. Having carefully reviewed the record and
considered Ngrime’s arguments, we find no basis for reversal. See Jacob-Mua v.
Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (de novo standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________


      1
        The Honorable F. A. Gossett, III, United States Magistrate Judge for the
District of Nebraska, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).